Citation Nr: 9915147	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  96-07 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as a result of exposure to mustard 
gas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel

INTRODUCTION

The appellant served on active duty from December 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Oakland, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that the appellant raised the issue of 
entitlement to service connection for residuals of eye injury 
due to alleged exposure to mustard gas in a letter submitted 
in May 1995, and that the RO has not addressed the issue.  
This matter is referred to the RO for appropriate action.


FINDINGS OF FACT

The preponderance of the evidence is against the finding that 
the appellant was exposed to mustard gas in service.  


CONCLUSION OF LAW

The appellant's respiratory disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.316 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that while serving on active duty in 
Camp Blanding, Florida in 1943, he was exposed to sulfur 
mustard gas which ultimately resulted in the development of 
COPD.  From this assertion, he requests service connection of 
his  respiratory disorder.

In order to be entitled to service connection for a disease 
or disability, the evidence must reflect that a disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record is to sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See    Gilbert 
v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  With this requirement of law, and 
in light of the appellant's contentions, a brief factual 
review of evidence of record as found in the appellant's 
claims folder would be helpful to an understanding of the 
Board's decision.


Background

The appellant's service medical records were received shortly 
after his February 1946 discharge from active service.  In 
part, they reveal that in September 1943, the appellant was 
treated for a severely deviated septum which existed prior to 
service.  An abbreviated clinical record indicates that a 
lung examination was negative.  In August 1945 medical 
treatment for a disorder not presently at issue, the personal 
history was noted to include moderate tobacco use.  An 
examination found the lungs clear to auscultation and 
percussion.  The report of separation examination shows the 
appellant's lungs were normal and the chest x-rays showed no 
significant abnormality.

The appellant underwent VA examinations in September 1949 and 
in November 1956.  Radiographic studies of the lungs revealed 
normal findings

In December 1990, the appellant reported to VA medical care 
providers that he was experiencing respiratory difficulty and 
an increase in the need for medication.  Outpatient records 
also show that the appellant reported to emergency rooms for 
respiratory distress in March and June 1991.  VA records note 
hospitalization at a private facility in August 1991.  Notes 
of routine follow-up visits in September through November 
1991 indicate a decrease in the need for medication.

The appellant sought service connection for COPD, as caused 
by mustard gas exposure, in a statement received in May 1995.  
In a separate statement, the appellant recounted that in 
early 1943 training officers placed one drop of mustard gas 
on the back of his hand.  Thereafter, on a hot and humid day, 
he and others were brought to a large tent which served as a 
gas chamber.  While in the tent the soldiers were exposed to 
mustard gas before being instructed to put on their gas 
masks.  According to the appellant, one soldier fainted, and 
the appellant coughed and vomited.  The appellant recalled 
that his eyes had a burning sensation.  The appellant 
reported that he wore his "contaminated" fatigue uniform 
for the rest of the day.  The soldiers were told the training 
was secret and would not appear on service records.  The 
appellant also alleged that he suffered damage to his eyes as 
a result of the exposure.

A June 1995 Report of Contact memorandum reflects that the 
appellant was ascertained as not being indicated on VA's 
epidemiology service list of veterans  who participated in 
mustard gas training.  

The appellant's account was investigated at the request of 
the RO.  In an August 1995 letter, the U.S. Army Chemical and 
Biological Defense Command (CBDCOM) reported that the 
scenario as reported by the appellant related the "standard 
gas chamber exercise used in all basic training."  In 
relevant part, the CBDCOM stated that the appellant's account 
of a briefly unprotected facial exposure, followed by a 
masking, and then followed by the passage of time of the duty 
day until being permitted to shower could lead one to believe 
that tear gas was the training medium.  CBDCOM further 
related that the post-training physical symptoms as related 
by the appellant were consistent with standard tear gas 
training, as was the lack of a mention of it in training 
records.  CBDCOM also provided a copy of an Army training 
manual used contemporaneous during the appellant's active 
service.  As to the appellant's account of having a drop of 
the substance placed on his hand, CBDCOM pointed out that 
this was consistent with "a standard training exercise, not 
a test."  

Finally, CBDCOM confirmed that Camp Blanding, Florida, 
claimed by the appellant to be the site of this activity, was 
used for testing for the Chemical Warfare Service, but that 
the testing was inconsistent with the appellant's description 
of exposure.  In particular, CBDCOM reported that mustard gas 
testing was conducted at the installation, but that it 
involved "trials for protective clothing.  These trials 
involved members of training units wearing particular 
clothing for several days to several weeks.  The purpose of 
these 'tests' was to determine the amount of irritation that 
the protective clothing may cause in a hot humid climate such 
as would be encountered in the Pacific Theaters."  The Board 
notes in this regard that this finding is consistent with a 
memorandum dated in June 1994 from VA Central Office which is 
part of the claims file.

In August 1997 the appellant testified at a personal hearing 
at the RO.  In substance, he reiterated prior accounts and 
contentions, and reported that his first diagnosis of COPD 
was 10 to 12 years previously.  He related that to his 
knowledge, some of the soldiers that had participated in the 
training with him had died of lung disease.  

In December 1998 the appellant testified before a Member of 
the Board.  In substance, the appellant reiterated prior 
contentions and accounts.  He also testified that he never 
really began smoking, but that he did smoke the cigarettes 
that were included in the pack provided to him by the Army.  

Applicable law and analysis

Under 38 U.S.C. A. § 5107(a), an applicant for benefits has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  Such a claim has been defined to be "one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible" in 
order meet the burden established in the statute.  Kandik v. 
Brown, 9 Vet.App. 434, 439 (1996); See Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992); Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).

In order for the appellant's claim to be well grounded, there 
must have been presented competent evidence of a current 
disability; a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); 
See Watai v. Brown, 9 Vet.App. 441, 443 (1996).

Where the determinative issue involves either medical 
etiology or diagnosis, competent medical evidence is 
necessary to fulfill the well-grounded claim requirement.  
Where the determinative issue does not require medical 
diagnosis or etiology, lay testimony by itself may suffice to 
meet the statutory burden.  Caluza v. Brown, 7 Vet.App. 498, 
504 (1995); Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  
Critical to this inquiry, the truthfulness of all evidence 
presented in support of a claim is presumed in determining 
whether a claim is well grounded.  Meyer v. Brown, 9 Vet.App. 
425, 429 (1996); King v. Brown, 5 Vet.App. 19, 21 (1993).

Applicable regulation pertaining to mustard gas exposure 
lists the diseases for which service connection may be 
presumed due to exposure to specified vesicant agents during 
active military service.  38 C.F.R. § 3.316 (1998).  In part, 
when full-body exposure to sulfur mustard during active 
military service is shown, the specified diseases include 
COPD.  38 C.F.R. § 3.316 (a)(2) (1998).  

With this background, the Board finds that the appellant's 
claim of service connection for COPD is well grounded.  The 
appellant has presented competent medical evidence reflecting 
that he has been diagnosed to have COPD, and his account of 
being exposed to sulfur mustard gas during active service is 
presumed credible for the limited purpose of ascertaining 
whether the claim is well grounded.  King, supra; see 
Pearlman v. West, 11 Vet. App. 443, 447 (1998).    

However, while the appellant's assertions are presumed for 
the limited purpose of ascertaining whether his claim is well 
grounded, the presumption of credibility does not extend 
beyond this predicate determination.  Chipego v. Brown, 
4 Vet. App. 102, 104-105 (1993).  The Board is then required 
to assess the credibility, and therefore the probative value 
of proffered evidence of record in its whole.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In this regard, by law, VA is not required to accept 
every assertion made by a veteran as to service incurrence or 
aggravation of a disability.  See Smith v. Derwinski, 2 Vet. 
App. 137, 140 (1992); see also Wood v. Derwinski, 1 Vet. App. 
190 (1991) (the Board was not required to accept the 
uncorroborated statements of the veteran regarding service 
connection).  
  
Initially, it has been reported that the appellant's service 
medical and personnel records may have been lost due to fire.  
In these circumstances, there is a heightened duty to assist 
the appellant in developing the evidence that might support 
his claim, which includes the duty to search for alternative 
medical records.  Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  However, the Board notes that the appellant's 
service medical records were initially forwarded to VA 
shortly after his discharge from active duty in 1946.  It 
does not appear that any further service medical records 
exist.  In any case, the appellant's account is that he was 
not treated for any disorder associated with alleged mustard 
gas exposure until after discharge, and that he was 
instructed that the alleged exposure was secret, and 
therefore would not be reported in his service record.  

The critical inquiry is this matter is whether the 
preponderance of the evidence supports the appellant's 
assertion that he was exposed to mustard gas.  Having 
carefully considered all evidence of record, to include the 
appellant's account, the Board finds that the preponderance 
of the evidence is against a finding that the appellant was 
so exposed.  In particular, the Board finds the report of the 
CBDCOM to be more probative of this question.  

First, the appellant's account is squarely consistent with 
the report of CBDCOM that such activity is indicative of 
routine tear gas training.  The appellant stated that the 
exposure took place during basic training in a large tent and 
that the gas was released and he experienced burning eyes, 
coughing and vomiting.  CBDCOM indicated that these 
circumstances are consistent with gas chamber training given 
every soldier during basic training.  In short, to the extent 
that the appellant's account is supportable by the historical 
evidence, it only details exposure to routine training 
involving tear gas.

The appellant has not reported facts which are consistent 
with the historical evidence of mustard gas training.  In 
particular, CBDCOM's report of such training involving 
subjects wearing specialized clothing "for several days to 
several weeks" does not mirror the appellant's account that 
he was placed inside of a structure, exposed to the claimed 
substance and then permitted to shower at what appears to be 
the end of the duty day.  

The Board emphasizes that it does not seek to impugn the 
credibility or integrity of the appellant, who obviously 
rendered valuable service to the nation as a veteran.  
However, it cannot be doubted that with the passage of 
approximately 50 years, memories as to the particulars of 
what was said to him regarding his training will fade.  The 
Board must rely upon more closely contemporaneous accounts in 
weighing the probative value of evidence before it.  In this 
regard, because the CBDCOM records were provided by an agency 
of the U.S. Government, reliance upon them, as opposed to the 
appellant's account, is consistent with the well-recognized 
reliance placed by VA upon service department and NPRC 
determinations.  Cf. Sarmiento v. Brown, 7 Vet. App. 80, 83 
(1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
38 C.F.R. §§  3.203(a), (c) (1998).  
 
The preponderance of the evidence being clearly against a 
finding that the appellant was exposed to mustard gas in 
service, the claim for service connection must be denied.


ORDER

Service connection for chronic obstructive pulmonary disease 
is denied.


		
	Vito A. Clementi	
	Acting Member, Board of Veterans' Appeals



 

